Citation Nr: 1326842	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  11-14 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from January 1959 to December 1962 and died November 2009.

The appellant, who is the Veteran's surviving spouse, appealed a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied service connection for the cause of the Veteran's death.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's death certificate reports that he died at home in November 2009 at the age of 69.  The immediate causes of his death were lung cancer and chronic obstructive pulmonary disease (COPD).  A significant condition contributing to death but not resulting in the underlying cause was dementia.  At the time of his death, the Veteran was not service-connected for any disability.

The appellant contends that the Veteran developed fatal lung diseases as the result of asbestos exposure while service aboard ships in the Navy.

The claims folder contains no treatment records for the period after December 2007.  The available records do not show any findings referable lung cancer; hence, it is likely that lung cancer was identified during treatment after December 2007.  A December 2007 record shows that the Veteran was attempting to schedule a VA neurology appointment.

These records also report that the Veteran was being discharged from Metroplex Hospital, but the records of this treatment are also not in the claims file.

The Veterans Claims Assistance Act (VCAA) requires VA to help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A(b),(c) (West 2002 & Supp. 2013).

In April 2006, a VA examiner diagnosed the Veteran as having COPD with pulmonary emphysema, reactive airway disease, a seizure disorder, Alzheimer's, and sleep apnea.  The examiner noted that records indicated that the Veteran had "minimal exposure to asbestos in service."  It was also noted that the Veteran smoked cigarettes heavily until he quit in 1992.  The examine; however, interpreted a chest X-ray as revealing  no evidence of asbestos exposure, therefore, the examiner provided a negative opinion as to the relationship between the COPD and asbestos.  The examiner did not; however, have an opportunity to consider the subsequent finding of lung cancer; hence a further opinion is needed.  38 U.S.C.A. § 5103A(d) (West 2002).

Finally, the appellant has not received all of the notice required by the VCAA as interpreted by the Courts.  For instance, she was not told about decisions that denied pertinent benefits during the Veteran's lifetime.  Cf. Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
Inasmuch as the appeal is being remanded for other reasons, there is an opportunity to provide notice that fully complies with those decisions.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with a VCAA notice letter that includes an explanation of the disability-rating and effective-date elements of her claim, tells her what disabilities were service-connected at the time of the Veteran's death, and provides an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the Veteran's death based on a previously service-connected condition, and an explanation of the evidence and information required to substantiate such a claim based on a condition not yet service-connected.

2.  Ask the appellant to identify all VA and non-VA medical providers who treated the Veteran between March 2005 and November 2009; including the reported treatment at Metroplex Hospital.  

Ask her to provide authorization to obtain all records of non-VA treatment.  Advise her that she may obtain the records herself.

3. Obtain all records of the Veteran's VA treatment for pulmonary conditions and dementia from December 2007 to the date of his death.

4.  Efforts to obtain records in Federal custody should continue until they are obtained unless it is reasonably certain that they do not exist, or that further efforts would be futile.

Ordinarily more than one request should be made for private treatment records.

The appellant must be notified of any records that cannot be obtained, the efforts made to obtain the records and of what further actions will be taken with regard to the claim, including its possible denial. 



5.  After obtaining all available records, ask a VA physician to review the claims folder and provide an opinion as to whether there is a link between the Veteran's asbestos exposure in service and the lung cancer and COPD.  

Assuming that the Veteran had some in-service asbestos exposure, the physician should offer an opinion as whether it is at least as likely as not (i.e., at least a 50-50-probability) that lung cancer, COPD, or dementia was caused or aggravated by in-service exposure. 

The physician should provide reasons for all opinions.  If the physician is unable to give an opinion with respect to the questions presented, an explanation as to why should be provided. 

6.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case. 

Thereafter, the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


